Citation Nr: 1819016	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial rating for intermittent exotropia of the right eye on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The Veteran's intermittent exotropia of the right eye (eye disability) does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for the assignment of an extraschedular rating for intermittent exotropia of the right eye have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.3 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in February 2005 and August 2010 satisfied the duty to notify provisions.

The Board also finds that the duty to assist has been fulfilled.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c), (d).  The Veteran's service treatment records, identified private treatment records, Social Security Administration (SSA) records, and VA treatment records have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claim in May 2015.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's right eye disability.  Accordingly, the Board finds the May 2015 VA examination to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran is in receipt of a noncompensable disability rating for intermittent exotropia of the right eye, effective November 15, 2004, and a separate noncompensable percent disability rating for scarring on the right upper and lower eyelids, effective November 15, 2004.  In its December 2016 decision, the Board denied a compensable schedular rating for exotropia of the right eye.  The Board remanded the sole issue of entitlement to an extraschedular rating for exotropia of the right eye for additional development, and this is the issue currently presented for the Board's consideration.

The provisions of 38 C.F.R. § 3.321(b) provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

VA's General Counsel has stated that consideration of an extraschedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to do so.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  However, if a referral is made, and an extraschedular rating is denied, there is no restriction on the Board's ability to review the denial on appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Indeed, the Board is permitted to review the entirety of the proceedings below, and has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements of Thun.  Id. at 428.

Service connection for exotropia of the right eye was established by an August 2009 Board decision.  In an August 2009 rating decision, the RO evaluated the disability as noncompensable, effective November 15, 2004.  The Veteran appealed the noncompensable disability rating, and in a December 2016 decision, the Board denied a compensable initial schedular rating for exotropia of the right eye and remanded the issue of entitlement to an initial compensable evaluation on an extraschedular basis to the RO.  

The Veteran contends that his right eye disability causes significant effects on his employment.  During a September 2010 VA examination, he stated that he lost several jobs due to his poor vision.  He reported that he was not able to type fast and was terminated from jobs on assembly lines and a job as a forklift driver because his eye disability slowed his ability to focus and he was not able to keep up.  The September 2010 VA examiner reported that the Veteran had intermittent double vision which occurred when tired or when he first awakens.  He had 20/20 vision in each eye.  The examiner explained that patients with exotropia, or turning outward of either eye, often maintain excellent visual acuity, which was the case with the Veteran.  However, the Veteran experienced intermittent double vision and could lose "stereo" vision, or the ability to see in "3-D" which could interfere with the ability to perform spatial-oriented tasks, such as driving, reaching for objects, and sport.  The examiner remarked that the Veteran may experience problems with on-the-job spatially-oriented tasks, although this did not prevent him from performing those tasks, but may require some additional time to perform those tasks.  The examiner noted that the Veteran had excellent visual acuity which would allow him to perform most any job which involved near- or distant-oriented tasks, taking into account the noted limitations.  The examiner explained that patients with longstanding exotropia learn to "suppress" the outward-turning eye, which eliminates any double vision, and that this is the case with the Veteran unless he is tired or when he first awakens.

In January 2011, the Veteran stated that his eye disability prevented him from performing activities at a fast pace, and that he had to "move in slow motion."  He explained that he lost several jobs as a result of this effect.

During his September 2013 hearing before the Board, the Veteran stated that he lost his jobs as a forklift operator, assembly line worker, and computer programmer at a newspaper because it took him too much time to complete the work due to eye focusing difficulties.

Records received from the SSA reflect that the Veteran is in receipt of disability benefits since March 2006 for malignant neoplasms in the head or neck.  

In May 2015, the Veteran underwent another VA eye examination.  The examiner reported that the Veteran had corrected near and distant vision to 20/40 or better in each eye.  He had constant diplopia which was correctable with standard spectacle correction that includes a special prismatic correction.  The examiner found that the Veteran's right eye disability did not impact his ability to work.

The Director of Compensation Service rendered a decision, which was associated with the claims file in April 2017.  The Director concluded that the regular schedular standards as applied to the Veteran's case adequately described and provided for the demonstrated level of disability, and that a grant of an extra-schedular evaluation is not warranted.  The Director observed that none of the medical evidence suggests that the Veteran's right eye disability significantly impacts his ability to work, although he may require additional time to perform spatially-oriented tasks.  The Director also stated that the Veteran's level of impairment is consistent with the currently assigned evaluation, as the Veteran's diplopia is correctable with standard spectacles with special prismatic correction, and is therefore not considered a disability under 38 C.F.R. § 4.77.  The Director also noted that there was no evidence that the Veteran required hospitalization for his right eye disability.

After thorough review of the evidence of record, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that a compensable rating is not warranted on an extraschedular basis for the Veteran's right eye disability.  Upon longitudinal review of the pertinent evidence for disability evaluation purposes, the Board cannot conclude that the schedular criteria under 38 C.F.R. § 4.79, Diagnostic Code 6090 are inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, the existing rating criteria appear to properly recognize and compensate the Veteran for the objective symptomatology shown.

The schedular criteria governing the evaluation of the Veteran's right eye disability contemplate the degree of double vision and its equivalent visual acuity, which is the Veteran's primary symptom.  The medical evidence in this case shows that the Veteran's right eye disability is occasional and correctable with spectacles, and therefore warrants a noncompensable rating under 38 C.F.R. § 4.79, Diagnostic Code 6090.  The Veteran's right eye disability does not present such an exceptional disability picture due to factors such as marked interference with employment or frequent periods of hospitalization to make the available schedular rating for the service-connected disability inadequate.  The occupational impairment documented in the record by the September 2010 VA examiner and the Veteran's lay statements do not demonstrate an exceptional circumstance beyond that contemplated by the pertinent rating criteria.  Additionally, the record is devoid of any periods of hospitalization due to the right eye disability.  Thus, there is no evidence of hospitalization of such frequency as to render the right eye disability schedular rating inadequate.  The Board is still mindful of the Veteran's lay assertions that his disability interfered with his ability to work, and of the need for direct consideration of an extraschedular rating pursuant to the applicable rubric for adjudicating such claims.

The Board is not bound by the Director's April 2017 determination.  However, after considering the Director's analysis and reviewing the strong supporting information taken from the competent evidence of record, the Board concurs with the Director and concludes that ultimately an extraschedular evaluation is not assignable in this case.  The Veteran's right eye disability is deemed not to warrant an extraschedular rating.  The Board acknowledges the September 2010 VA examiner's opinion that the Veteran's right eye disability impacted his ability to work, requiring additional time to perform spatially-oriented tasks.  However, the September 2010 VA examiner concluded that the Veteran was able to perform spatially-oriented tasks if given additional time, and that he was able to perform jobs involving near- or distant-oriented tasks.  Additionally, the May 2015 VA examiner concluded that the Veteran's right eye disability did not impact his ability to work.  Thus, the objective medical evidence does not show that the Veteran's right eye disability results in marked interference with employment.  None of the other medical evidence of record suggests that the Veteran's right eye disability causes marked interference with employment.  The Board agrees with the Director's April 2017 opinion and, finds it persuasive in light of the supporting medical evidence.  The Board does not doubt that the Veteran's right eye disability resulted in some meaningful impact upon his occupational functioning when he was working; however, marked interference in employment is not shown in light of the medical opinions of record.  

The Board acknowledges that the Veteran is competent to report that he has lost jobs due to his right eye disability, and the Board finds the Veteran's lay statements to be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Despite the Veteran's contention that his service-connected right eye disability rendered him incapable of performing several jobs resulting in marked interference with employment, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Additionally, he has submitted no evidence from his prior employers describing the impact of his right eye disability upon his ability to perform his job duties, and whether he was afforded any accommodations for his disability.  

The Board does not dispute that the right eye disability interferes with employment to some degree; however, given the medical evidence reflecting that the Veteran is capable of all employment requiring near- or distant-oriented tasks and all employment requiring spatially-oriented tasks if given additional time, the evidence does not demonstrate marked interference with employment.  The medical findings and opinions of record are the most probative evidence as to whether there is marked interference with employment as a result of the Veteran's right eye disability.  The medical evidence set out above has greater probative value than the Veteran's lay statements and testimony.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an extraschedular rating for service-connected intermittent exotropia of the right eye must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a compensable rating for intermittent exotropia of the right eye on an extraschedular basis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


